DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 10/11/2019. 

Drawings
3.	The drawings were received on 10/11/2019 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

5.	As to independent claim 1, the claim recites:
“selecting a hybrid parallelism technique for splitting a workload of a neural network layer to an array of processors, wherein each processor in the array of processors can transfer data to neighboring processors in a first direction and a second direction; and
assigning tasks corresponding to the neural network layer to the array of processors using the selected hybrid parallelism technique, wherein the hybrid parallelism technique comprises using a first parallelism technique when transferring data between processors in the array of processors in the first direction and using a second, different parallelism technique when transferring data between processors in the array of processors in the second direction.”

As to independent claims 9 and 15, the claims recite similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“an array of processors; and a neural network assignor” (claim 9) and “computer readable storage medium having computer-readable program code” (claim 15),

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 9 recites the additional elements of “an array of processors; and a neural network assignor” that perform these steps.  These elements however are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

As shown, claim 1 also includes the elements of:
(1)   “wherein each processor in the array of processors can transfer data to neighboring processors in a first direction and a second direction” and 
(2)   “wherein the hybrid parallelism technique comprises using a first parallelism technique when transferring data between processors in the array of processors in the first direction and using a second, different parallelism technique when transferring data between processors in the array of processors in the second direction.”

These exemplary elements however merely describes the general technical or computing environment (e.g. each processor in the array of processors can transfer data to neighboring processors) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.


Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.


6.	As to dependent claims 2–8, 10–14, and 16–20, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage, and as a whole is also directed and confined to the same process set forth in claims 1, 8, and 15.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a.	Specifically, the following term(s) and/or phrase(s) in the claim language is/are indefinite.
i.	As to claim 1, it is unclear what is the relationship (association) between the recited elements 1) “a workload of a neural network layer” and 2) “tasks corresponding to the neural network layer.”  For instance, is the recited “workload” comprising of the “tasks”? Or are the “tasks” corresponding to the neural network layer used to perform the splitting of the workload?	
Accordingly, it does not reasonably set forth the metes and bounds of the claimed invention.
ii.	As to claim 1, as currently written, it is also unclear whether 1) the tasks are assigned to the array of processors when, or at the time or concurrently with, data being transferred between processors in a specific direction, or 2) for the purposes of transferring data between processors in a specific direction.
	Additionally, it is unclear whether the transferring data are related or connected to the tasks being assigned or the workload being split.
iii.	As to the other remaining claim(s) not expressly identified above, it is/they are rejected for either incorporating the aforementioned limitation by dependency or for reciting similar functional limitations or features.
b.	Appropriate corrections are therefore required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 4, 2022